



    
FOX FACTORY HOLDING CORP.
2013 Omnibus Plan
(as amended by the First Amendment, approved by stockholders on May 4, 2017)


Section 1. Purpose. The purposes of this Fox Factory Holding Corp. 2013 Omnibus
Plan are to promote the interests of Fox Factory Holding Corp. and its
stockholders by (i) attracting and retaining employees and directors of, and
consultants to, the Company and its Affiliates, as defined below; (ii)
motivating such individuals by means of performance-related incentives to
achieve longer-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.


Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


“Affiliate” shall mean any employer with which the Company would be considered a
single employer under Sections 414(b) and (c) of the Code, applied using 50% as
the percentage of ownership required under such Code sections; provided,
however, that the term Affiliate shall be construed in a manner in accordance
with the registration provisions of applicable securities laws.


“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Unrestricted Stock Award, Performance Award, Other
Stock-Based Award, or Performance Compensation Award made or granted from time
to time hereunder.


“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.


“Board” shall mean the Board of Directors of the Company.


“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term in the employment, severance, or
similar agreement, if any, between the Participant and the Company or an
Affiliate. If the Participant is not a party to an employment, severance, or
similar agreement with the Company or an Affiliate in which such term is
defined, then unless otherwise defined in the applicable Award Agreement,
“Cause” shall mean: the Participant’s (1) breach of any fiduciary duty or legal
or material contractual obligation to the Company or any of its Affiliates; (2)
failure to perform satisfactorily such Participant’s material duties to the
Company or any of its Affiliates; (3) gross negligence or engagement in
insubordination, willful misconduct, willful violation of any law, fraud,
embezzlement, acts of dishonesty or a conflict of interest relating to the
affairs of the Company or any of its Affiliates; (4) conviction of or pleading
of nolo contendere to any misdemeanor relating to the affairs of the Company or
any of its Affiliates or any felony; or (5) failure to use Participant’s best
efforts to promote the interests of the Company or any of its Affiliates or,
except as otherwise agreed upon between the Participant and the Company, to
devote Participant’s full business time and efforts to the business and affairs
of the Company or any of its Affiliates.


“Change of Control” shall mean the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act); or (ii) any person or group, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
voting stock of the Company, including by way of merger, consolidation, or
otherwise; provided that a “Change of Control” shall not occur due to beneficial
ownership by Compass Group Diversified Holdings LLC (“Compass”) unless both its
ownership has previously fallen below fifty percent (50%) of the Company and
more than three consecutive years have passed without any Person employed by, or
serving as a partner or manager of, Compass, or Compass Group Management
LLC,having served as a Board member.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Committee” shall mean either (i) a committee of the Board designated by the
Board to administer the Plan and composed of not less than two directors, each
of whom is required to be a “Nonemployee Director” (within the meaning of Rule
16b-3) and an “outside director” (within the meaning of Section 162(m) of the
Code) to the extent Rule 16b-3 and Section 162(m) of the Code, respectively, are
applicable to the Company and the Plan; or (ii) a committee of the Board
designated by the Board to administer the Plan and, with respect to “applicable
employee remuneration” for purposes of Code Section 162(m), a subcommittee
designated by the Board composed of not less than two directors, each of whom is
required to be a “Nonemployee Director” and an “outside director” (as such terms
are defined above), which subcommittee shall be considered a compensation
committee for purposes of Code Section 162(m) and the regulations promulgated
thereunder.





--------------------------------------------------------------------------------







“Company” shall mean Fox Factory Holding Corp., a Delaware corporation, together
with any successor thereto.


“Covered Employee” shall mean a “covered employee” as defined in Code Section
162(m)(3).


“Effective Date” shall have the meaning ascribed to it in Section 16(a).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and (ii)
with respect to the Shares, as of any date, (1) the closing sale price
(excluding any “after hours” trading) of the Shares as reported on the Nasdaq
Stock Market (or on the New York Stock Exchange) for such date (or if not then
trading on the Nasdaq Stock Market or the New York Stock Exchange, the closing
sale price of the Shares on the stock exchange or over-the-counter market on
which the Shares are principally trading on such date), or, if there were no
sales on such date, on the closest preceding date on which there were sales of
Shares, or (2) in the event there shall be no public market for the Shares on
such date, the fair market value of the Shares as determined in good faith by
the Committee (which determination shall, to the extent applicable, be made in a
manner that complies with Section 409A of the Code).


“Final Year” means the calendar year.


“Good Reason” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term in the employment, severance,
or similar agreement, if any, between the Participant and the Company or an
Affiliate. If the Participant is not a party to an employment, severance, or
similar agreement with the Company or an Affiliate in which such term is
defined, then unless otherwise defined in the applicable Award Agreement, for
purposes of this Plan, the Participant shall not be entitled to terminate his or
her employment or service for Good Reason.


“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may be granted only to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.


“Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a designated
Performance Compensation Award; provided that the exercise of such discretion
would not cause the Performance Compensation Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. By way of
example and not by way of limitation, in no event shall any discretionary
authority granted to the Committee by the Plan including, but not limited to,
Negative Discretion, be used to (a) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, or (b) increase a
Performance Compensation Award above the maximum amount payable under Section
4(a) or Section 11(d)(vi) of the Plan. In no event shall Negative Discretion be
exercised by the Committee with respect to any Option or Stock Appreciation
Right (other than an Option or Stock Appreciation Right that is designated in
advance, in the applicable Award Agreement, as a Performance Compensation Award
under Section 11 of the Plan).


“Nonqualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that does not qualify as
an Incentive Stock Option.


“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.


“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.


“Participant” shall mean any employee of, or consultant to, the Company or its
Affiliates, or nonemployee director who is a member of the Board or the board of
directors of an Affiliate, eligible for an Award under Section 5 of the Plan and
selected by the Committee to receive an Award under the Plan.


“Performance Award” shall mean any right granted under Section 9 of the Plan.


“Performance Compensation Award” shall mean any Award designated in advance in
the applicable Award Agreement by the Committee as a Performance Compensation
Award pursuant to Section 11 of the Plan.







--------------------------------------------------------------------------------





“Performance Criteria” shall mean the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award under the
Plan. The Performance Criteria that will be used to establish the Performance
Goal(s) shall be based on the attainment of specific levels of performance of
the Company (or an Affiliate, division, or operational unit of the Company). The
Performance Criteria applicable to any Award that is intended to qualify for the
performance-based exception from the tax deductibility limitations of Section
162(m) of the Code shall be based on one or more of the following criteria:
return on net assets, return on stockholders’ equity, return on assets, return
on capital, revenue, average revenue, stockholder returns, profit margin,
earnings per Share, net earnings, operating earnings, free cash flow, earnings
before interest, taxes, depreciation and amortization, cash flows, growth of
business, operating expenses, capital expenses, cost targets, Share price,
enterprise value, equity market capitalization, or sales or market share. To the
extent required under Section 162(m) of the Code, the Committee shall, within
the first ninety (90) days of a Performance Period (or, if longer, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period.


“Performance Formula” shall mean, for a Performance Period, one or more
objective formulas applied against the relevant Performance Goals to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.


“Performance Goals” shall mean, for a Performance Period, one or more goals as
may be established in writing by the Committee for the Performance Period based
upon the Performance Criteria. The Committee is authorized at any time during
the first ninety (90) days of a Performance Period, or at any time thereafter
(but only to the extent the exercise of such authority after the first ninety
(90) days of a Performance Period would not cause the Performance Compensation
Awards granted to any Participant for the Performance Period to fail to qualify
as “performance-based compensation” under Section 162(m) of the Code), in its
sole discretion, to adjust or modify the calculation of a Performance Goal for
such Performance Period to the extent permitted under Section 162(m) of the Code
in order to prevent the dilution or enlargement of the rights of Participants,
(a) in the event of, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event, or development affecting the Company; or (b)
in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions. Achievement of Performance Goals
may be measured by including or excluding items determined to be extraordinary,
unusual in nature, infrequent in occurrence, related to the acquisition or
disposition of a business, or related to a change in accounting principle, in
each case based on Opinion No. 30 of the Accounting Principles Board (APB
Opinion No. 30), or other applicable accounting rules, or consistent with the
Company’s policies and practices for measuring the achievement of Performance
Goals on the date on which the Committee establishes the Performance Goals.


“Performance Period” shall mean the one or more periods of time of at least one
(1) year in duration, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a Performance Compensation Award.


“Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization, government, or political subdivision.


“Plan” shall mean this Fox Factory Holding Corp. 2013 Omnibus Plan.


“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.


“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.


“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.


“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.


“Shares” shall mean the common stock of the Company, $0.001 par value, or such
other securities of the Company (i) into which such common stock shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares, or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 4(b) of the Plan; provided that
such other securities shall, for Options and Stock Appreciation Rights, always
constitute “service recipient stock” within the meaning of Section 409A of the
Code.


“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.







--------------------------------------------------------------------------------





“Substitute Awards” shall have the meaning specified in Section 4(c) of the
Plan.


“Ten Percent Shareholder” shall mean an individual who, at the time an Option is
granted, owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any parent corporation or
subsidiary corporation of the Company. An individual shall be considered as
owning the stock owned, directly or indirectly, by or for the individual’s
brothers and sisters, spouse, ancestors, and lineal descendants; and stock
owned, directly or indirectly, by or for a corporation, partnership, estate, or
trust shall be considered as being owned proportionately by or for its
stockholders, partners, or beneficiaries.


“Unrestricted Stock” shall mean any Share granted under Section 8 of the Plan
without vesting restrictions imposing a forfeiture risk on the Participant.


Section 3. Administration. (a) The Plan shall be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant and
designate those Awards which shall constitute Performance Compensation Awards;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property, and other amounts payable with respect
to an Award (subject to Section 162(m) of the Code with respect to Performance
Compensation Awards) shall be deferred either automatically or at the election
of the holder thereof or of the Committee (in each case consistent with Section
409A of the Code); (vii) interpret, administer, or reconcile any inconsistency,
correct any defect, resolve ambiguities and/or supply any omission in the Plan,
any Award Agreement, and any other instrument or agreement relating to, or Award
made under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) establish and administer Performance Goals and
certify whether, and to what extent, they have been attained; (x) to the extent
consistent with the purposes of the Plan and without amending the Plan, to
modify, to cancel, or to waive the Company’s rights with respect to any Awards,
to adjust or to modify Award Agreements for changes in applicable law, and to
recognize differences in foreign law, tax policies, or customs; and (xi) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.


(b) Unless otherwise expressly provided in the Plan or limited by Section 409A
of the Code, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any Award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Affiliate,
any Participant, any holder or beneficiary of any Award, and any stockholder.


(c) The mere fact that a Committee member shall fail to qualify as a
“Nonemployee Director” or “outside director” within the meaning of Rule 16b-3
and Section 162(m) of the Code, respectively, shall not invalidate any Award
made by the Committee which Award is otherwise validly made under the Plan.


(d) No member of the Committee shall be liable to any Person for any action or
determination made in good faith with respect to the Plan or any Award
hereunder.


(e) With respect to any Performance Compensation Award granted to a Covered
Employee under the Plan, the Plan shall be interpreted and construed in
accordance with Section 162(m) of the Code.


(f) The Committee may delegate to one or more officers of the Company (or, in
the case of awards of Shares, the Board may delegate to a committee made up of
one or more directors) the authority to grant Awards to Participants who are not
Covered Employees or executive officers or directors of the Company subject to
Section 16 of the Exchange Act.







--------------------------------------------------------------------------------





Section 4. Shares Available for Awards.


(a) Shares Available.


(i) Subject to adjustment as provided in Section 4(b), the aggregate number of
Shares with respect to which Awards may be granted from time to time under the
Plan shall in the aggregate not exceed, at any time, 3,631,709, increased by an
additional number of Shares equal to any Shares that are subject to outstanding
awards under the Fox Factory Holding Corp. 2008 Stock Option Plan and/or 2008
Non-Statutory Stock Option Plan which either cease for any reason to be subject
to such awards or are forfeited, cancelled, or repurchased at their original
issue price; provided that the aggregate number of Shares with respect to which
Incentive Stock Options may be granted under the Plan shall be 3,631,709. The
maximum number of Shares with respect to which Incentive Stock Options may be
granted to any one Participant in any fiscal year shall be 907,927. The maximum
number of Shares with respect to which Options and Stock Appreciation Rights may
be granted to any one Participant in any fiscal year shall be 907,927 and the
maximum number of Shares which may be paid to a Participant in the Plan in
connection with the settlement of any Award(s) designated as “Performance
Compensation Awards” in respect of a single Performance Period shall be 907,927
or, in the event such Performance Compensation Award is paid in cash, the
equivalent cash value thereof. The maximum number of Restricted Stock,
Restricted Stock Units, and Unrestricted Stock that may be granted to any one
Participant in any fiscal year shall be 907,927, and the maximum number of
Shares that may be granted as Other Stock-Based Awards to any one Participant in
any fiscal year shall be 907,927.


(ii) Shares covered by an Award granted under the Plan shall not be counted
unless and until they are actually issued and delivered to a Participant and,
therefore, the total number of Shares available under the Plan as of a given
date shall not be reduced by Shares relating to prior Awards that have expired
or have been forfeited or cancelled. Notwithstanding anything to the contrary
contained herein: (A) if Shares are tendered or otherwise used in payment of the
exercise price of an Option, the total number of Shares covered by the Option
being exercised shall reduce the aggregate limit described in Section 4(a)(i);
(B) Shares withheld by the Company to satisfy a tax withholding obligation shall
count against the aggregate limit described in Section 4(a)(i); and (C) the
number of Shares covered by a Stock Appreciation Right, to the extent that it is
exercised and settled in Shares, and whether or not Shares are actually issued
to the Participant upon exercise of the Stock Appreciation Right, shall be
considered issued or transferred pursuant to the Plan. To the extent that any
outstanding Award is settled in cash in lieu of Shares, the Shares allocable to
such portion of the Award may not again be subject to an Award granted under the
Plan.


(b) Adjustments. In the event that the Committee determines in its reasonable
discretion that any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other corporate transaction or event affects the
Shares, such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall equitably adjust any or all of (i) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, (ii) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award, which, in the case of Options
and Stock Appreciation Rights shall equal the excess, if any, of the Fair Market
Value of the Share subject to each such Option or Stock Appreciation Right over
the per Share exercise price or grant price of such Option or Stock Appreciation
Right.


(c) Substitute Awards. Awards may, in the discretion of the Committee, be made
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Company or its Affiliates or a company acquired by the
Company or with which the Company combines (“Substitute Awards”). The number of
Shares underlying any Substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan.


(d) Sources of Shares Deliverable under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.


Section 5. Eligibility. Any employee of, or consultant to, the Company or any of
its Affiliates (including any prospective employee or consultant to whom an
offer of employment has been or is being extended, provided that vesting in the
Award shall not occur before his/her hire date), or nonemployee director who is
a member of the Board or the board of directors of an Affiliate, shall be
eligible to be selected as a Participant.







--------------------------------------------------------------------------------





Section 6. Stock Options.


(a) Grant. Subject to the terms of the Plan, the Committee shall have sole
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price thereof and
the conditions and limitations applicable to the exercise of the Option. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Nonqualified Stock Options, or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. All Options when granted under the Plan are intended to be Nonqualified
Stock Options, unless the applicable Award Agreement expressly states that the
Option is intended to be an Incentive Stock Option. If an Option is intended to
be an Incentive Stock Option, and if for any reason such Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Nonqualified Stock Options. No Option shall be exercisable more than
ten (10) years from the date of grant; provided, however, that in the case of a
Ten Percent Shareholder, no Incentive Stock Option shall be exercisable later
than the fifth (5th) year anniversary of the date of its grant. No Option shall
include any feature for the deferral of income other than the deferral of
recognition of income until the later of the exercise or disposition of the
Option.


(b) Exercise Price. The Committee shall determine and establish the exercise
price at the time each Option is granted, which exercise price shall be set
forth in the applicable Award Agreement and which shall not be less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant;
provided, however, if the Option is an Incentive Stock Option granted to a Ten
Percent Shareholder, the exercise price of the Option must not be less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date of the
grant of the Option.


(c) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement. The Committee may impose such conditions with
respect to the exercise of Options, including without limitation, any relating
to the application of federal or state securities laws, as it may deem necessary
or advisable.


(d) Payment. (i) Subject to Section 6(d)(ii), no Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the aggregate
exercise price therefore is received by the Company. Such payment may be made in
cash, or its equivalent, or (x) by exchanging Shares owned by the optionee
(which are not the subject of any pledge or other security interest and acquired
other than through an Incentive Stock Option), or (y) subject to such rules as
may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the aggregate exercise price or by a combination of the foregoing, provided that
the combined value of all cash and cash equivalents and the Fair Market Value of
any such Shares so tendered to the Company as of the date of such tender is at
least equal to such aggregate exercise price and the taxes, if any, required to
be withheld.


(ii) Wherever in this Plan or any Award Agreement a Participant is permitted to
pay the exercise price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by having the
Company withhold from the number of Shares otherwise issuable pursuant to the
exercise of the Option a number of Shares with a Fair Market Value equal to such
exercise price, in which case the Company shall treat the Option as exercised
without further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.


(e) If there is a blackout period under the Company’s insider trading policy or
applicable law (or a Committee-imposed blackout period) that prohibits the
buying or selling of Shares during any part of the ten day period before the
expiration of any Option based on the termination of a Participant’s employment
or services for the Company, the period for exercising the Options shall be
extended until ten days beyond when such blackout period ends. Notwithstanding
any provision hereof or within an Award Agreement, no Option shall ever be
exercisable after the expiration date of its original term as set forth in the
Award Agreement.







--------------------------------------------------------------------------------





Section 7. Stock Appreciation Rights.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
authority to determine the Participants to whom Stock Appreciation Rights shall
be granted, the number of Shares to be covered by each Stock Appreciation Right
Award, the grant price thereof and the conditions and limitations applicable to
the exercise thereof. Stock Appreciation Rights with a grant price equal to or
greater than the Fair Market Value per Share as of the date of grant are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. In the sole discretion of the Committee, Stock Appreciation Rights
may, but need not, be intended to qualify as performance-based compensation in
accordance with Section 11 hereof. Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to another Award. Stock Appreciation Rights granted in tandem with an
Award will be granted at the same time as the Award. No Stock Appreciation Right
shall be exercisable more than ten years from the date of grant.


(b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof (which shall not be less than one hundred percent (100%) of the
Fair Market Value on the date of grant). The Committee shall determine in its
sole discretion whether a Stock Appreciation Right shall be settled in cash,
Shares, or a combination of cash and Shares.


(c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at the grant of a
Stock Appreciation Right, the term, methods of exercise, methods and form of
settlement, and any other terms and conditions of any Stock Appreciation Right.
The Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it shall deem appropriate; provided that the Stock
Appreciation Right shall not include any feature for the deferral of income
other than the deferral of income until the exercise of the Stock Appreciation
Right.


Section 8. Restricted Stock and Restricted Stock Units; Unrestricted Stock.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
authority to determine, when granting Award Agreements: (i) the Participants to
whom Shares of Restricted Stock and Restricted Stock Units shall be granted,
(ii) the number of Shares of Restricted Stock and/or the number of Restricted
Stock Units to be granted to each Participant, (iii) the duration of the period
during which, and the conditions, if any, under which, performance based
Restricted Stock and Restricted Stock Units may be forfeited to the Company, and
(iv) the other terms and conditions of such Awards. In addition, the Committee
may grant Awards hereunder in the form of Unrestricted Stock which shall vest in
full upon the grant date or such other date as the Committee may determine.


(b) Transfer Restrictions. Shares of Restricted Stock and Restricted Stock Units
may not be sold, assigned, transferred, pledged, or otherwise encumbered,
except, in the case of Restricted Stock, as provided in the Plan or the
applicable Award Agreements. Unless otherwise directed by the Committee, (i)
certificates issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and deposited by such Participant, together with
a stock power endorsed in blank, with the Company, or (ii) Shares of Restricted
Stock shall be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Shares of Restricted
Stock. Upon the lapse of the restrictions applicable to such Shares of
Restricted Stock, the Company shall, as applicable, either deliver such
certificates to the Participant or the Participant’s legal representative, or
the transfer agent shall remove the restrictions relating to the transfer of
such Shares.


(c) Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Committee, upon the lapse of the restrictions applicable thereto, or otherwise
in accordance with the applicable Award Agreement. Dividends paid on any Shares
of Restricted Stock shall be paid directly to the Participant, withheld by the
Company subject to vesting of the Restricted Stock pursuant to the terms of the
applicable Award Agreement, or may be reinvested in additional Shares of
Restricted Stock, as determined by the Committee and specified in the Award
Agreement on the date of grant. Dividends may be credited on Restricted Stock
Units as additional Restricted Stock Units, if so determined by the Committee
and specified in the Award Agreement on the date of grant.


Section 9. Performance Awards.


(a) Grant. The Committee shall have sole authority to determine the Participants
who shall receive a “Performance Award,” which shall consist of a right which is
(i) denominated in cash or Shares; (ii) valued, as determined by the Committee,
in accordance with the achievement of such Performance Goals during such
Performance Periods as the Committee shall establish; and (iii) payable at such
time and in such form as the Committee shall determine and specify in the Award
Agreement on the date of grant.







--------------------------------------------------------------------------------





(b) Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award, and the amount and kind of any payment or
transfer to he made pursuant to any Performance Award.


(c) Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period as set forth in
the Award Agreement on the date of grant.


Section 10. Other Stock-Based Awards.


(a) General. The Committee shall have authority to grant to Participants an
“Other Stock-Based Award,” which shall consist of any right which is (i) not an
Award described in Sections 6 through 9 above and (ii) an Award of Shares or an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan; provided that any such rights must comply, to the
extent deemed desirable by the Committee, with Rule 16b-3 and applicable law,
including Code Section 409A. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the terms and conditions of any
such Other Stock-Based Award, including the price, if any, at which securities
may be purchased pursuant to any Other Stock-Based Award granted under this
Plan.


(b) Dividend Equivalents. In the sole discretion of the Committee, an Award
(other than Options or Stock Appreciation Rights), whether made as an Other
Stock-Based Award under this Section 10 or as an Award granted pursuant to
Sections 6 through 9 hereof, may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities, or other
property on a current or deferred basis consistent with Code Section 409A;
provided, that in the case of Awards with respect to which any applicable
Performance Criteria have not been achieved, dividend equivalents may be paid
only on a deferred basis, to the extent the underlying Award vests.


Section 11. Performance Compensation Awards.


(a) General. The Committee shall have the authority, at the time of grant of any
Award described in Sections 6 through 10 of the Plan (other than Options and
Stock Appreciation Rights), to designate such Award, in the applicable Award
Agreement, as a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m) of the Code.


(b) Eligibility. The Committee will, in its sole discretion, designate within
the first ninety (90) days of a Performance Period (or, if longer, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. Designation of a Participant eligible to receive an Award
hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.


(c) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) is/are to apply to the Company, and the Performance Formula.
Within the first ninety (90) days of a Performance Period (or, if longer, within
the maximum period allowed under Section 162(m) of the Code), the Committee
shall, with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence of this Section 11(c) and
record the same in writing.


(d) Payment of Performance Compensation Awards. (i) Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company on
the last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.


(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (1) the Performance
Goals for such period are achieved; and (2) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Award has been earned for the Performance Period.





--------------------------------------------------------------------------------







(iii) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply Negative Discretion, if and when it deems appropriate.


(iv) Negative Discretion. In determining the actual size of an individual
Performance Compensation Award, designated as such in the applicable Award
Agreement, for a Performance Period, the Committee may reduce orbeliminate the
amount of the Performance Compensation Award earned under the Performance
Formula in the Performance Period through the use of Negative Discretion if, in
its sole judgment, such reduction or elimination is appropriate.


(v) Timing of Award Payments. The Awards granted for a Performance Period shall
be paid to Participants as soon as administratively possible following
completion of the certifications required by this Section 11; provided that in
no event shall any Award granted for a Performance Period be paid later than the
fifteenth day of the third month following the end of the calendar year in which
the Award becomes vests (within the meaning of Section 409A of the Code)
pursuant to the applicable Award Agreement.


(vi) Maximum Award Payable. As provided in Section 4(a)(i) hereof, the maximum
Performance Compensation Award payable to any one Participant under the Plan for
a Performance Period is 907,927 Shares or, in the event the Performance
Compensation Award is paid in cash, the equivalent cash value thereof on the
last day of the Performance Period to which such Award relates. Furthermore, any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (i) with
respect to the Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee prior to the applicable fiscal year; or (ii) with respect
to a Performance Compensation Award that is payable in Shares, by an amount
greater than the appreciation of a Share from the date such Award is deferred to
the payment date.


Section 12. Amendment and Termination.


(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided that if an
amendment to the Plan that (i) would materially increase the benefits accruing
to Participants under the Plan; (ii) would materially increase the number of
securities which may be issued under the Plan; (iii) would materially modify the
requirements for participation in the Plan; or (iv) must otherwise be approved
by the stockholders of the Company in order to comply with applicable law or the
rules of the Nasdaq Stock Market, or, if the Shares are not traded on the Nasdaq
Stock Market, the principal national securities exchange upon which the Shares
are traded or quoted; such amendment will be subject to stockholder approval and
will not be effective unless and until such approval has been obtained; and
provided, further, that any such amendment, alteration, suspension,
discontinuance, or termination that would impair the rights of any Participant
or any holder or beneficiary of any Award previously granted shall not be
effective without the written consent of the affected Participant, holder, or
beneficiary.


(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel, or terminate,
any Award theretofore granted; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation, or termination that would
impair the rights of any Participant or any holder or beneficiary of any Award
previously granted shall not be effective without the written consent of the
affected Participant, holder or beneficiary.


(c) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make equitable adjustments in the
terms and conditions of, and the criteria included in, all outstanding Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(b) hereof) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines, after consultation with its advisors, that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.


(d) Repricing. Except in connection with a corporate transaction or event
described in Section 4(b) hereof, the terms of outstanding Awards may not be
amended to reduce the exercise price of Options or the grant price of Stock
Appreciation Rights, or cancel Options or Stock Appreciation Rights in exchange
for cash, other awards or Options or Stock Appreciation Rights with an exercise
price or grant price, as applicable, that is less than the exercise price of the
original Options or grant price of the original Stock Appreciation Rights, as
applicable, without stockholder approval.







--------------------------------------------------------------------------------





Section 13. Change of Control.


(a) Except as otherwise provided in an Award Agreement or by the Committee in a
written resolution at the date of grant, to the extent outstanding Awards
granted under this Plan are not assumed, converted, or replaced by the resulting
entity in the event of a Change of Control, all outstanding Options and Stock
Appreciation Rights shall become fully exercisable, all restrictions with
respect to outstanding Awards shall lapse and such Awards shall become vested
and non-forfeitable, and any specified Performance Goals with respect to
outstanding Awards shall be deemed to be satisfied at target, provided that
payment of restricted and Performance Awards or Performance Compensation Awards
shall be made in accordance with Section 13(d).


(b) Except as otherwise provided in an Award Agreement or by the Committee in a
written resolution at the date of grant or thereafter, to the extent outstanding
Awards granted under this Plan are assumed, converted, or replaced by the
resulting entity in the event of a Change of Control, (i) any outstanding Awards
that are subject to Performance Goals shall be converted by the resulting entity
as if target performance had been achieved as of the date of the Change of
Control; (ii) each Performance Award or Performance Compensation Award with
service requirements shall continue to vest with respect to such requirements
during the remaining period set forth in the Award Agreement; and (iii) all
other Awards shall continue to vest (and/or the restrictions thereon shall
continue to lapse) during the remaining periods set forth in the Award
Agreement.


(c) Except as otherwise provided in an Award Agreement or by the Committee in a
written resolution at the date of grant or thereafter, to the extent outstanding
Awards granted under this Plan are either assumed, converted, or replaced by the
resulting entity in the event of a Change of Control, if a Participant’s
employment or service is terminated without Cause by the Company or an Affiliate
or a Participant terminates his or her employment or service with the Company or
an Affiliate for Good Reason (if applicable), in either case, during the twenty
four (24) month period following a Change of Control, all outstanding Options
and Stock Appreciation Rights held by the Participant shall become fully
exercisable and all restrictions with respect to outstanding Awards shall lapse
and become vested and non-forfeitable.


(d) Notwithstanding anything in this Plan or any Award Agreement to the
contrary, to the extent any provision of this Plan or an Award Agreement would
cause a payment of nonqualified deferred compensation that is subject to Section
409A of the Code to be made upon the occurrence of (i) a Change of Control, then
such payment shall not be made unless such Change of Control also constitutes a
“change in ownership,” “change in effective control,” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Section
409A of the Code or (ii) a termination of employment or service, then such
payment shall not be made unless such termination of employment or service also
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payment that does not comply with the preceding sentence shall be
made in accordance with the payment schedule that would have applied in the
absence of a Change of Control or termination of employment or service, but
disregarding any performance requirements and substituting the passage of time
for any future service requirements and any Performance Periods. If a Change of
Control constitutes a “change of control” within the meaning of Code Section
409A, any required payment shall be made in a lump sum within ten business days
of the Change of Control unless the Award Agreement specifies otherwise. If a
termination following a Change of Control qualifies as a “separation from
service” within the meaning of Code Section 409A, distribution will be made in a
lump sum within sixty (60) days of the separation from service date unless the
Award Agreement specifies otherwise.
 
Section 14. General Provisions.


(a) Nontransferability.


(i) Each Award, and each right under any Award, shall be exercisable only by the
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.


(ii) No Award may be sold, assigned, alienated, pledged, attached, or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported sale, assignment,
alienation, pledge, attachment, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a sale, assignment,
alienation, pledge, attachment, transfer or encumbrance.


(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).







--------------------------------------------------------------------------------





(c) Share Certificates. Shares or other securities of the Company delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Shares or other securities are then
listed, and any applicable Federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


(d) Withholding. (i) A Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due, or transfer made
under any Award or under the Plan, or from any compensation or other amount
owing to a Participant the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding taxes in respect of an
Award, its exercise, or any payment, or transfer under an Award or under the
Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.


(ii) Without limiting the generality of clause (i) above, a Participant may
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Shares owned by the Participant (which are not subject to any pledge or other
security interest) with a Fair Market Value equal to such withholding liability
or by having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Option a number of Shares with a Fair Market
Value equal to such withholding liability.


(e) Award Agreements. Each Award hereunder shall he evidenced by an Award
Agreement which shall he delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, disability, or
termination of employment or service of a Participant and the effect, if any, of
such other events as may he determined by the Committee.


(f) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares and other types of awards provided for
hereunder (subject to stockholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.


(g) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Affiliate. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment or discontinue
any consulting relationship, free from any liability or any claim under the
Plan, unless otherwise expressly provided in any applicable employment contract
or agreement.


(h) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the holder of such Shares. Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.


(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, applied without
giving effect to its conflict of laws principles.


(j) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall he stricken as to such
jurisdiction, Person, or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(k) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder, or beneficiary
in connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder, or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of the U.S.
federal securities laws.





--------------------------------------------------------------------------------







(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(m) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall he canceled, terminated, or otherwise eliminated.


(n) Deferrals. In the event the Committee permits a Participant to defer any
Award payable in the form of cash, all such elective deferrals shall be
accomplished by the delivery of a written, irrevocable election by the
Participant on a form provided by the Company. All deferrals shall be made in
accordance with administrative guidelines established by the Committee to ensure
that such deferrals comply with all applicable requirements of Section 409A of
the Code.


(o) Disqualifying Dispositions. A Participant shall be obligated to give the
Company or any Affiliate for which the Participant works notice of any
disposition of any Incentive Stock Option prior to the applicable holding
periods.


(p) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 15. Compliance with Section 409A of the Code.


(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent.


(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Affiliates.


(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the six-
(6-) month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment
date but shall instead pay it, with interest, on the earlier of the first
business day of the seventh month following the separation from service date or
within 60 days following the date of death.


(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company may unilaterally in its sole discretion
amend this Plan and grants hereunder as the Company deems necessary or desirable
to avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall he solely responsible and liable for the
satisfaction of all taxes and penalties that may he imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(.including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


Section 16. Term of the Plan.


(a) Effective Date. The Plan shall be effective as of the closing date of the
Company’s initial public offering (the “Effective Date”), subject to prior
approval of the Plan by both the Board and the stockholders of the Company.







--------------------------------------------------------------------------------





(b) Expiration Date. No grant will be made under this Plan more than ten (10)
years after the date of its approval by the Board (or by the stockholders of the
Company, if earlier), but all grants made on or prior to such date will continue
in effect thereafter subject to the terms thereof and of this Plan.


* * *







